



EXHIBIT 10.5
MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Maxim Integrated Products, Inc., a Delaware corporation (the “Company”),
pursuant to its 1996 Stock Incentive Plan (the “Plan”) has granted to Grantee an
award of a number of restricted shares of the Company’s Common Stock (the
“Restricted Stock”) with the terms set forth in a document delivered separately
to Grantee (the “Grant Notice”). The Restricted Stock is subject to all of the
terms and conditions in the Grant Notice, this Restricted Stock Agreement and
any appendix for Grantee’s country1 (the “Appendix,” and together with the
Restricted Stock Agreement and the Grant Notice, the “Agreement”) and the Plan.
Unless otherwise defined herein, capitalized terms shall have the meaning
ascribed to such terms in the Plan.
1.Vesting Schedule. Subject to Sections 2, 3 and 4, the Restricted Stock awarded
by this Agreement will vest in Grantee according to the vesting schedule set
forth on the Grant Notice, subject to Grantee’s Continuous Status as an
Employee, Director or Consultant through each such date. Vesting may be
suspended during any unpaid leave of absence, unless continued vesting is
required by Applicable Laws or unless continued vesting is approved by the
Company in writing. Notwithstanding anything to the contrary herein, the
Company, in its sole discretion, shall have the right to accelerate the vesting
of any portion of the Restricted Stock to satisfy any withholding and/or payment
obligations for Tax-Related Items.


2.Forfeiture upon Termination of Continuous Status as an Employee, Director or
Consultant. Subject to Sections 3 and 4, if Grantee’s Continuous Status as an
Employee, Director or Consultant ceases for any or no reason, any then unvested
Restricted Stock awarded by this Agreement will thereupon be forfeited at no
cost to the Company and Grantee will have no further rights thereunder.


For purposes of the Restricted Stock, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not such termination is later
found to be invalid or in breach of Applicable Laws or the terms of Grantee’s
employment or service agreement, if any) effective as of the date that Grantee
is no longer actively providing services to the Company, Parent or any
Subsidiary and will not be extended by any notice period (e.g., Grantee’s period
of active service would not include any contractual notice period, statutory
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Grantee is rendering services or the
terms of Grantee’s employment or service agreement, if any). Subject to Section
4, below, actively providing services during only a portion of the vesting
period prior to a vesting date shall not entitle Grantee to vest in a pro-rata
portion of the unvested Restricted Stock that would have vested as of such
vesting date, nor will it entitle Grantee to any compensation for the lost
vesting. The Administrator shall have the exclusive discretion to determine when
Grantee is no longer actively providing services for purposes of the Restricted
Stock (including whether Grantee may still be considered to be actively
providing services while on leave of absence).


3.Death. If Grantee’s Continuous Status as an Employee, Director or Consultant
is terminated due to Grantee’s death, then the Restricted Stock will fully vest
immediately as of the date of Grantee’s death.


4.Change in Control. If the Restricted Stock is not assumed, converted, replaced
or substituted with an equivalent award by a successor company (or a parent or
subsidiary thereof) in connection with a Change in Control (as defined in the
Company’s Change in Control Employee Severance Plan for U.S. Based Employees or
the Company’s Change in Control Employee Severance Plan for Non-U.S. Based
Employees (collectively, the “CIC Plan”)), then all Restricted Stock will fully
vest immediately before the Change in Control. If the Restricted Stock is
assumed,
___________________________
1For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.





--------------------------------------------------------------------------------





converted, replaced or substituted with an equivalent award by a successor
company (or parent or subsidiary thereof) in connection with a Change in Control
(an “Equivalent Award”), the vesting of the Restricted Stock shall be
accelerated upon a termination of employment following a Change in Control which
qualifies Grantee for severance benefits under the CIC Plan, solely to the
extent equity award acceleration is provided in connection with a qualifying
termination pursuant to and in accordance with the terms of the CIC Plan.


5.Issuance of Shares.


(a)Book-Entry Registration of Shares; Delivery of Shares. Unless otherwise
determined by the Administrator, no certificates representing the Restricted
Stock subject to this Agreement will be issued and the Company will instead
document Grantee’s interest in the Restricted Stock as of the grant date by
registering the Restricted Stock with the Company’s transfer agent (or another
custodian selected by the Company) in book-entry form in Grantee’s name with the
applicable restrictions noted in the book entry system until such time as the
Restricted Stock has vested, and if and to the extent that the Restricted Stock
is forfeited or otherwise required to be transferred back to the Company, the
Company may cancel those book-entry Shares. In any case, the Company may provide
a reasonable delay in the issuance or delivery of vested Shares to address
withholding of Tax-Related Items (as defined below) and other administrative
matters.


(b)Shareholder Rights. Upon the grant date of the Restricted Stock, Grantee
shall have all the rights of a shareholder of the Company with respect to the
Restricted Stock, subject to the restrictions and other provisions under the
Agreement.


(c)Dividend Rights. Notwithstanding anything to the contrary herein, Grantee
shall not be entitled to receive any cash dividends (or dividend equivalents)
paid with respect to the Shares of Restricted Stock granted hereunder until the
point in time when the Shares of Restricted Stock have vested in Grantee. For
the avoidance of doubt, no dividends (or dividend equivalents) will accrue or be
paid at any time with respect to unvested Shares of Restricted Stock.


6.Responsibility for Taxes. Grantee acknowledges that, regardless of any action
taken by the Company and/or the Parent or Subsidiary employing Grantee or for
which Grantee is otherwise providing services (the “Service Recipient”), the
ultimate liability for any and all income tax (including U.S. and non-U.S.
federal, state, and/or local taxes), social insurance, fringe benefit tax,
payroll tax, payment on account or other tax-related items related to Grantee’s
participation in the Plan and legally applicable to Grantee or deemed by the
Company or the Service Recipient in their reasonable discretion to be an
appropriate charge to Grantee even if legally applicable to the Company or
Service Recipient (“Tax-Related Items”) is and remains Grantee’s responsibility
and may exceed the amount, if any, actually withheld by the Company or Service
Recipient. Grantee further acknowledges that the Company and/or the Service
Recipient (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock,
including, but not limited to, the grant, vesting or value of the Restricted
Stock and the subsequent sale of any Shares and the receipt of any dividends;
and (ii) do not commit and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock to reduce or eliminate Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Grantee is subject to Tax-Related Items in more than one jurisdiction,
Grantee acknowledges that the Company and/or the Service Recipient (or former
service recipient, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may require Grantee to satisfy any withholding
obligations for Tax-Related Items, in whole or in part, by one or more of the
following (without limitation): (a) paying cash, (b) withholding from Grantee’s
wages, salary or other cash compensation payable to Grantee by the Company, the
Service Recipient or any other Parent or Subsidiary, (c) selling a sufficient
number of vested Shares (on Grantee’s behalf pursuant to this authorization
without further consent) through such means as the Company may determine in its
sole discretion (whether through a broker or otherwise), (d) by the Company
requiring Grantee to tender to the Company Restricted Stock that has vested, or
(e) any other method as determined by the Administrator, subject to Applicable
Laws; provided, however, that if Grantee is a Section 16





--------------------------------------------------------------------------------





officer of the Company under the Exchange Act, then any withholding obligation
for Tax-Related Items will be satisfied only by one or a combination of methods
(a) through (c) above.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding rates or other applicable withholding rates,
including maximum rates applicable in Grantee’s jurisdiction(s). In the event of
over-withholding, Grantee may receive a refund of any over-withheld amount (with
no entitlement to the Share equivalent), or if not refunded, Grantee may seek a
refund from the applicable tax authorities. In the event of under-withholding,
Grantee may be required to pay additional Tax-Related Items directly to the
applicable tax authorities or to the Company and/or Service Recipient.
The Company may refuse to issue or deliver the Shares or the proceeds from the
sale of Shares or refuse to remove restrictions from the Shares, if Grantee
fails to comply with Grantee’s obligations in connection with the Tax-Related
Items. Further, if Grantee fails to make satisfactory arrangements for the
payment of any Tax-Related Items hereunder, Grantee will permanently forfeit
such Shares and the Shares will be returned to the Company at no cost to the
Company.
7.Certificates. If the Administrator determines that certificates will be issued
in respect of the vested Shares, unless the Administrator otherwise determines,
such certificates will be registered in the name of Grantee and will be in
electronic form. Such share certificates shall carry such appropriate legends,
and such written instructions shall be given to the Company transfer agent (or
other applicable custodian selected by the Company), as may be deemed necessary
or advisable by the Administrator in order to comply with Applicable Laws.


8.Acknowledgment of Nature of Plan and Restricted Stock. In accepting the Award,
Grantee understands, acknowledges and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;


(b)the Award of Restricted Stock is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future Awards of
Restricted Stock, or benefits in lieu of Restricted Stock even if Restricted
Stock has been awarded in the past;


(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;


(d)Grantee’s participation in the Plan is voluntary;


(e)Restricted Stock and the income from and value of same, are not part of
normal or expected compensation or salary for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, holiday top-up, variable compensation, pension or
retirement or welfare benefits or similar mandatory payments;


(f)the Award of Restricted Stock, this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein shall not create a right of
Grantee’s Continuous Status as an Employee, Director or Consultant for the
vesting period, for any period, or at all, or be interpreted as forming or
amending an employment or service contract with the Company, the Service
Recipient or any other Parent or Subsidiary, and shall not interfere with
Grantee’s right or the right of the Company, Service Recipient or any other
Parent or Subsidiary to terminate Grantee’s Continuous Status as an Employee,
Director or Consultant (if any) at any time;


(g)unless otherwise agreed in writing with the Company, the Restricted Stock,
and the income from and value of same, are not granted as consideration for, or
in connection with, the service Grantee may provide as a director of a Parent or
Subsidiary;







--------------------------------------------------------------------------------





(h)the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;


(i)no claim or entitlement to compensation or damages arises from termination of
the Award and forfeiture of Shares subject to the Award, and no claim or
entitlement to compensation or damages shall arise from any diminution in value
of the Award of Restricted Stock resulting from termination of Grantee’s
Continuous Status as an Employee, Director or Consultant (regardless of the
reason for the termination and whether or not such termination is found to be
invalid or in breach of employment laws in the jurisdiction where Grantee is
rendering services or the terms of Grantee’s employment or service agreement, if
any); and


(j)neither the Company, the Service Recipient, nor any other Parent or
Subsidiary shall be liable for any foreign exchange rate fluctuations between
Grantee’s local currency and the United States Dollar that may affect the value
of the Restricted Stock or the subsequent sale of any Shares.


9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Grantee’s acquisition of Restricted Stock or sale
of Shares. Grantee should consult with his or her personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan.


10.Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 160 Rio Robles Drive, San Jose, CA 95134,
United States of America, with a copy to the Corporate Secretary at 160 Rio
Robles Drive, San Jose, CA 95134, United States of America, or at such other
address as the Company may hereafter designate in writing. Any notices provided
for in this Agreement or the Plan shall be given in writing (including
electronic mail) and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to Grantee, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Grantee at the address
specified above or at such other address as Grantee hereafter designate by
written notice to the Company.


11.Grant is Not Transferable. This grant of Restricted Stock and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant of Restricted Stock, or any right or privilege conferred hereby, or upon
any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


13.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any U.S. or non-U.S. state,
federal, local or other Applicable Laws, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Grantee (or Grantee’s legal heirs), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Company. The Company is under no obligation to register or qualify the
Shares with any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, the Company shall have unilateral authority to amend the
Agreement without Grantee’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.


14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.





--------------------------------------------------------------------------------







15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock has vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.


16.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.


17.Section 83(b) Election. If Grantee is a U.S. taxpayer, Grantee understands
that for U.S. taxation purposes, Section 83(a) of the Code taxes as ordinary
income the difference between the amount, if any, paid for the Restricted Stock
and the Fair Market Value of such Restricted Stock at the time the restrictions
on such Shares lapse. If Grantee is a U.S. taxpayer, Grantee understands that,
notwithstanding the preceding sentence, Grantee may elect to be taxed for U.S.
taxation purposes at the time of the grant date, rather than at the time the
applicable restrictions lapse, by filing an election under Section 83(b) of the
Code (an “83(b) Election”) with the U.S. Internal Revenue Service; provided,
that Grantee has made such arrangements as the Company requires for the
satisfaction of any Tax-Related Items withholding obligations in cash (unless
otherwise determined by the Administrator in its sole discretion), upon the
filing of such election. If Grantee shall fail to make such payments for the
satisfaction of any Tax-Related Items, the Company shall, to the extent
permitted by Applicable Law (and without limiting the Company’s rights under
Section 6 above), have the right to deduct from any payment of any kind
otherwise due to Grantee with respect to any Tax-Related Item to be withheld
with respect to the Restricted Stock.


In the event Grantee files an 83(b) Election, Grantee will recognize ordinary
income for U.S. taxation purposes in an amount equal to the difference between
the amount, if any, paid for the Restricted Stock and the Fair Market Value of
such Restricted Stock as of the grant date.
Further, if Grantee makes an 83(b) Election, Grantee understands and agrees that
Grantee must file, within thirty (30) days following the grant date, a copy of
such election with the Company and the U.S. Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. Grantee further
understands that (i) Grantee will not be entitled to a deduction for any
ordinary income previously recognized as a result of the 83(b) Election if any
unvested Restricted Stock is subsequently forfeited to the Company and (ii) the
83(b) Election may cause Grantee to recognize more compensation income for U.S.
taxation purposes than Grantee would have otherwise recognized if the value of
the Restricted Stock subsequently declines.
Grantee acknowledges that the foregoing is only a summary of the effect of U.S.
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. GRANTEE FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING GRANTEE’S 83(B) ELECTION AND THE COMPANY
HAS DIRECTED GRANTEE TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE
PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR
FOREIGN COUNTRY IN WHICH GRANTEE MAY RESIDE.
Attached as Schedule A to this Agreement, are the “Instructions for IRS Section
83(b) Election”. Such instructions are attached solely for Grantee’s convenience
and should not be construed as a recommendation from the Company (or any of its
affiliates or agents) or tax advice.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.







--------------------------------------------------------------------------------





19.Language. Grantee acknowledges and represents that he or she is proficient in
the English language or has consulted with an advisor who is sufficiently
proficient in English as to allow Grantee to understand the terms of this
Agreement and any other documents related to the Plan. If Grantee has received
this Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different from the English version, the English version will control.


20.Appendix. Notwithstanding any provisions in the Grant Notice or this
Restricted Stock Agreement, the Restricted Stock shall be subject to any
additional terms and conditions for Grantee’s country attached hereto in the
Appendix. Moreover, if Grantee transfers residence and/or employment to, or is
considered a citizen or resident for local law purposes of, one of the countries
included in the Appendix, the additional terms and conditions for such country
will apply to Grantee to the extent the Administrator determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Restricted Stock
Agreement.


21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Grantee’s participation in the Plan, on the Restricted
Stock and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


22.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


23.Insider Trading Restrictions/Market Abuse Laws. Grantee acknowledges that
Grantee may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the United States and, if different,
Grantee’s country, Grantee’s broker’s country and/or the country where Shares
are listed, which may affect his or her ability to directly or indirectly, for
him- or herself or for a third party, accept or otherwise acquire or sell,
attempt to sell or otherwise dispose of, Shares or rights to Shares (e.g.,
Restricted Stock) under the Plan during such times as Grantee is considered to
have “inside information” regarding the Company (as defined by the laws or
regulations in the applicable jurisdiction) or the trade in Shares or the trade
in rights to Shares under the Plan. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders Grantee places before he or
she possessed inside information. Furthermore, Grantee could be prohibited from
(1) disclosing the inside information to any third party (other than on a “need
to know” basis) and (2) “tipping” third parties or otherwise causing them to buy
or sell Company securities; including “third parties” who are fellow employees.
Any restrictions under these laws or regulations may be separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Grantee acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and Grantee is
advised to speak to his or her personal advisor on this matter.


24.Foreign Asset/Account Reporting; Exchange Controls. Grantee acknowledges that
Grantee’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect Grantee’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside Grantee’s country.
Grantee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. Grantee also may be required to
repatriate sale proceeds or other funds received as a result of Grantee’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. Grantee further acknowledges
that it is his or her responsibility to be compliant with such regulations, and
Grantee should consult his or her personal legal advisor for any details.


25.Waiver. Grantee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Grantee or any
other grantee.







--------------------------------------------------------------------------------





26.Governing Law/Choice of Venue. This Agreement and the Award of Restricted
Stock granted hereunder shall be governed by, and construed in accordance with,
the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award of Restricted Stock or this Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California, U.S.A.,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, U.S.A., or the federal courts for the United States
for the Northern District of California, U.S.A., and no other courts, where this
Award of Restricted Stock is made and/or to be performed.
By electronically approving the Award of Restricted Stock through the Morgan
Stanley website, Grantee agrees to all of the terms and conditions described in
this Agreement (including any Appendix) and in the Plan. If the Award of
Restricted Stock has not been expressly approved before the first vesting date,
Grantee understands and acknowledges that he or she will be deemed to have
agreed to all of the terms and conditions in this Agreement (including any
Appendix) and in the Plan.



















































































--------------------------------------------------------------------------------





APPENDIX
MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
ADDITIONAL TERMS AND CONDITIONS


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Notice, the Restricted Stock Agreement and the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Grantee if Grantee works and/or resides in one of the countries
listed herein.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall, in its sole
discretion, determine to what extent the additional terms and conditions
included herein will apply to Grantee under these circumstances.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of June 2020.
Such laws are often complex and change frequently. Grantee should not rely on
the information noted herein as the only source of information relating to the
consequences of Grantee’s participation in the Plan because the information may
be out of date at the time Grantee acquires Shares or sells Shares acquired
under the Plan.
In addition, the information is general in nature and may not apply to Grantee’s
particular situation, and the Company is not in a position to assure Grantee of
any particular result. Accordingly, Grantee is advised to seek appropriate
professional advice as to how the relevant laws in Grantee’s country may apply
to Grantee’s situation.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to Grantee.



































--------------------------------------------------------------------------------





SCHEDULE A


INSTRUCTIONS FOR IRS SECTION 83(b) ELECTION
What to File. If you elect to file an 83(b) Election, the originally executed
83(b) Election is to be filed at the U.S. Internal Revenue Service Center where
you file your Federal income tax return for non-payment filings. The participant
can find the address to which the participant should send non-payment filings by
going to the web address below or contracting the IRS:
https://www.irs.gov/uac/Where-to-File-Addresses-for--Taxpayers-and--Tax-Professionals-Filing-Form-1040)
Mail to the address for non-payment filings:
•one (1) originally signed 83(b) Election
•one (1) copy of the signed election (this is so the IRS can stamp it and mail
it back to you)
•a self-addressed stamped envelope
You must retain additional signed copies (i) for your own records and (ii) to
provide to the Company.
When to File. If you elect to make a 83(b) Election, it must be filed with the
U.S. Internal Revenue Service within thirty (30) days of the date of grant. The
30-day period is an absolute deadline that cannot be waived under any
circumstances.
How to File. The filings with the U.S. Internal Revenue Service should be made
by registered or certified mail, return receipt requested, in order to maintain
proof of a timely filing.
Attached is a sample cover letter to the U.S. Internal Revenue Service and
sample 83(b) Election. All incomplete areas should be filled out and reviewed by
you and your tax advisor.
After Filing. You may eventually receive date-stamped copies of the 83(b)
Election from the IRS, although the IRS often will not return date-stamped
copies. Keep one copy for your records and send another copy to the Company for
its records. You will need to confirm with your tax advisor whether any signed
copies of the 83(b) Election are to be filed with your applicable income tax
returns for the calendar year in which the transfer of Shares occurs.
The Company must also receive copies of the following for its files:
•
A copy of your original signed 83(b) Election form

•
A copy of your certified mail receipt

•
A copy of the signed 83(b) Election form that is date stamped by the IRS (if
returned to you by the IRS)



Your Acknowledgements: By accepting the Restricted Stock, you acknowledge that
the foregoing information, and the attached sample cover letter and sample 83(b)
Election form are provided solely for your convenience and should not be
construed as a recommendation from the Company (or any of its affiliates or
agents) or tax advice. You further acknowledge that the Company is not
responsible for completing or filing your 83(b) Election and you are strenuously
encouraged to seek your own independent tax/legal advice with respect to the
award of Restricted Stock, whether an 83(b) Election is appropriate in your
situation, and the accurate completion and timely filing of the 83(b) Election.
You further acknowledge that the 83(b) Election must be filed with the IRS
within 30 days of the date of grant of the Restricted Stock. Failure to file
within that time will render the election void and you may recognize ordinary
taxable income as your vesting restrictions lapse.















--------------------------------------------------------------------------------





____________, 20__
RETURN RECEIPT REQUESTED




U.S. Department of the Treasury
Internal Revenue Service Center
__________________________


Re:    Election Under Section 83(b) of the U.S. Internal Revenue Code


Dear Sir or Madam:


Enclosed please find an executed form of election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, relating to my recent grant of
____________ shares of common stock of Maxim Integrated Products, Inc.


My social security number is ____________.


Also enclosed is a copy of the 83(b) election and a stamped, self-addressed
envelope. Please acknowledge receipt of these materials by stamping the enclosed
copy of the 83(b) election with the date of receipt and returning it to me using
the stamped, self-addressed envelope.


Thank you for your attention to this matter.




 
Sincerely,




 
 
[Name]


 
 
Residence Address:


 
 
 
 
 
 
 





Enclosures

































--------------------------------------------------------------------------------







SECTION 83(b) ELECTION
The undersigned hereby elects pursuant to Section 83(b) of the U.S. Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares. The following information is
supplied in accordance with U.S. Treasury Regulation § 1.83-2:


1.
The name, social security number, address of the undersigned, and the taxable
year for which this election is being made are:

    
Name:
 
 
Address:
 
 
 
 
 
Social Security No.:
 
 
Taxable Year
 
 

    
2.
The property which is the subject of this election: ______________ shares of
common stock of Maxim Integrated Products, Inc. (the “Company”).



3.
The property was transferred to the undersigned on: ________________.



4.
The property is subject to the following restrictions: The shares are subject to
forfeiture if certain vesting conditions are not met, including if the
undersigned does not continue in employment or service through specified vesting
dates.



5.
The fair market value of the property at the time of transfer (determined
without regard to any restrictions other than nonlapse restrictions as defined
in Treasury Regulation §1.83-3(h)) is: ___________



6.
For the property transferred, the undersigned paid: _____.



7.
The amount to include in gross income is: $__________.



The undersigned taxpayer will file this election with the Internal Revenue
Service Office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the property. A copy of the
election will also be furnished to the person for whom the services were
performed. The undersigned is the person performing services in connection with
which the property was transferred.
Dated:                       , 2020
 
By:                                                                            
 
 
Taxpayer Name:






